Citation Nr: 1107088	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a tear of the anterior cruciate ligament (ACL) of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to May 1994.  
He also had periods of active duty for training (ADT) in 1994, 
1995, and 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2007, the Veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

In January 2008, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), for additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Resolving reasonable doubt in the Veteran's favor, throughout 
the appeal period, the service-connected residuals a right knee 
ACL tear have been manifested by severe recurrent subluxation or 
lateral instability; factors warranting extra-schedular 
consideration have not been shown.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no greater, rating 
for service-connected residuals of a tear of the ACL of the right 
knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  

In this case, the Veteran's claim for an increased rating for 
right knee disability was received in November 2003.  The Veteran 
was notified of the provisions of the VCAA by the RO/AMC in 
correspondence dated in February 2004 and March 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding the VCAA.

A rating action in August 2004 denied an increased rating for the 
right knee disability, and a timely appeal ensued.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in July 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006 and March 
2008.  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  All relevant VA and 
private treatment records have been obtained and associated with 
his claims file.  He has also been provided with multiple VA 
medical examinations to assess the current state of his service-
connected right knee disability.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Factual Background

Historically, the Veteran's service treatment records reflect 
that he stepped in a hole and dislocated his right kneecap and 
tore his right ACL during ADT in July 1996.  Thereafter, he 
underwent several surgeries to reconstruct the ACL and for 
posterior lateral instability.  He also sustained a work-related 
right knee hyperextension injury in July 1998.  The Veteran 
originally filed a claim for service connection for right knee 
disability in July 1999.  In a July 2000 rating decision, the RO 
granted service connection and assigned an initial 20 percent 
rating for moderate subluxation or lateral instability of the 
right knee.

Private treatment records reflect that the Veteran fell and 
twisted his right knee at work in June 2003.  It was noted that 
he had a history of chronic posterior lateral instability with a 
recent strain of the medial cruciate ligament (MCL).

In November 2003, the Veteran filed a claim for an increased 
rating for his service-connected right knee disability.  

A December 2003 private medical record from Dr. R.M. reflects 
that on physical examination of the Veteran's right knee, there 
was no appreciable effusion.  The knee was stable to valgus 
stress testing and posterior drawer test was negative; however, 
there was significant instability to varus stress testing.  The 
impression was varus instability of the right knee.  February and 
April 2004 follow-up records also show evidence of right knee 
lateral instability.  

A March 2004 VA examination report indicated that the Veteran 
complained of daily right knee pain, occasional swelling, clicks 
and pops, and daily giving way.   He said he used a brace all the 
times and could not bend or kneel or walk up stairs.  On physical 
examination, the right knee ACL had 1+ laxity; the Veteran 
completed of pain laterally on McMurray's test.  There was slight 
atrophy of the right quadriceps and lower right vastus lateralis.  
Active range of motion of the right knee was from 0 degrees on 
extension to 110 degrees on flexion with pain at terminal 
flexion.  The examiner noted that there was functional impairment 
based on pain and limitation of motion, but no weakness, 
fatigability, or incoordination.  The examiner noted that the 
Veteran's functional impairment was rated as "slight plus".  A 
diagnosis was deferred pending X-rays; however, a June 2004 
addendum indicates that the Veteran failed to report for X-rays.  

In a May 2004 letter, Dr. S.B., a private orthopedic surgeon, 
provided an opinion for the Veteran's workers' compensation 
claim.  The physician noted that after the June 2003 accident, 
the Veteran's ACL and posterior cruciate ligament (PCL) were 
intact, but the Veteran continued to have varus laxity and 
lateral instability.  The physician reviewed surveillance video 
of the Veteran that was taken in March and April 2004.  The 
physician observed the Veteran standing, walking, jogging short 
distances, squatting, loading his car, and carrying bags; 
however, it was noted that he wore a derotation brace during all 
these activities.  The physician opined that the Veteran could 
stand, walk, rotate, squat, carry, push off, jog, and do all 
activities of daily living without evidence of trouble in his 
right knee.  The physician opined that there did not appear to be 
significant functional deficit as a result of the June 2003 work 
incident.    

A June 2004 private medical record from Dr. R.M. noted that the 
Veteran had some global tenderness on palpation of the right 
knee.  He had good stability with Lachman and pivot shift.  He 
had some instability to varus and valgus stress testing.  The 
impression was posterolateral instability.  An August 2004 
follow-up record also showed varus instability, although the 
posterior cruciate ligament was intact.  

An August 2004 report of an independent medical examination from 
Associated Bone and Joint Surgeons, Ltd., is also of record.  On 
physical examination, the Veteran had full range of motion of the 
right knee.  He also had PCL insufficiency with at least grade 2, 
possibly grade 3, laxity of the right PCL at 90 degrees of 
flexion.  Lachman test and anterior drawer test were negative.  
There was no valgus instability and MCL was intact.  X-rays 
showed evidence of previous surgeries and mild degenerative 
changes.  The physician indicated that there was significant 
posterior instability of the right knee indicating PCL laxity; 
the laxity could be related to the new injury or old injury, but 
there was no way of knowing this.  

A January 2005 private medical record from Dr. G.W. indicated 
that on range of motion testing, the Veteran had hyperextension 
of the right knee to 20 degrees.  Lachman's test was less than 2 
mm with solid endpoint.  Pivot shift test was negative.  
Posterior drawer test was positive grade 2.  Varus stress test 
showed grade 3 instability and valgus stress test was stable.  
The assessment was PCL sprain, PCL tear and postero-lateral 
rotational instability.  The physician indicated that the 
Veteran's ACL was intact but with residual lateral collateral 
laxity and posterolateral corner laxity.  The physician 
recommended high tibial osteotomy (HTO) surgery to eliminate any 
varus followed by or concomitant with PCL reconstruction.  

An April 2005 private medical record from Dr. R.M. indicates that 
the physician also recommended PCL reconstruction of the 
Veteran's right knee.  On physical examination, there was obvious 
posteriolateral instability, significant varus instability, and 
some increased excursion with posterior drawer test.

A May 2005 private medical record from Dr. G.W. indicates the 
Veteran had grade 2, almost grade 3, PCL laxity in the right 
knee, worse at 90 degrees than 30 degrees.  He also had grade 2 
lateral collateral laxity of the right knee.  The physician 
recommended PCL reconstruction.  

Private medical records from Dr. G.W. reflect that the Veteran 
underwent posterior lateral corner reconstruction in July 2005.  

An August 2005 private medical record from Dr. G.W. indicates the 
Veteran's range of motion of the right knee was from 0 degrees on 
extension to 110 degrees on flexion.  Lateral collateral laxity 
had improved significantly by reconstruction with a nice solid 
endpoint and less than grade 1 laxity.  

A September 2005 private medical record from Dr. G.W. reflects 
that the surgical incision of the right knee was healing.  The 
Veteran reported a couple of episodes of instability while 
walking with the brace but had no major falls or giving way.  On 
physical examination, range of motion of the right knee was from 
0 degrees on extension to 120 degrees on flexion.  Later 
collateral laxity improved from grade 2 plus to grade 1 plus.  

An October 2005 private medical record from Dr. G.W. reflects 
that the Veteran reported that the lateral side of right knee was 
doing well without pain or instability, but that he had anterior 
medial knee pain, which was sharp at times.  On physical 
examination, he had full range of motion of the right knee with 
grade 2 lateral collateral laxity with a solid endpoint.  

A November 2005 private medical record from Dr. G.W. reflects 
that the Veteran had 10 degrees hyperextension of the right knee 
and 125 degrees on flexion.  He had grade 2 lateral collateral 
laxity, and grade 1/2 PCL laxity.  It was noted that posterior 
lateral corner had an excellent endpoint.  

A December 2005 private medical record from Dr. G.W. reflects 
that the Veteran complained that his right knee felt like it was 
giving out on him.  On physical examination, there was diminished 
quadriceps size and tone.  Lateral collateral laxity was grade 2.  
Physical therapy was recommended along with treatment with human 
growth hormone for quadriceps deficit.  

Physical therapy records from Foothills Sports Medicine dated 
from July 2005 to February 2006 reflect that the Veteran showed 
gradual improvement following July 2005 surgery.  In August 2005, 
passive range of motion of the right knee was from 0 degrees on 
extension to 105 degrees on flexion.  In September 2005, active 
range of motion of the right knee was from 0 degrees on extension 
to 115 degrees on flexion.  In November 2005 and December 2005, 
active range of motion of the right knee was from 0 degrees on 
extension to 124 degrees on flexion.  In January 2006, active 
range of motion of the right knee was from 0 degrees on extension 
to 125 degrees on flexion.  

An August 2006 VA orthopedic note reflects that the Veteran had 
right lateral and medial pain from the patella to the fibular 
head with instability laterally.  On physical examination, the 
right knee had valgus deformity, positive Lachman's, positive 
pivot test, positive anterior and posterior drawer test, with 
instability laterally and flexion to 90 degrees.  It was noted 
that an X-ray showed femur and patellar spurring and medial joint 
space narrowing.  The assessment was "severe" right knee 
instability, medial joint compartment wearing, lateral tracking 
patellae, and right knee degenerative joint disease (DJD) in the 
medial compartment.  

A September 2006 private medical record from Dr. G.W. reflects 
that range of motion of the Veteran right knee was to 140 degrees 
on flexion.  He had 15 degrees of hyperextension.  There was 
grade 2 posterior cruciate ligament laxity with solid endpoint.  
The ACL was intact with Lachman's test.  

An October 2006 VA orthopedic note reflects that the Veteran had 
gotten a brace and started physical therapy.  He said that he had 
made excellent progress with physical therapy and that the brace 
was very helpful.  

An April 2007 VA orthopedic note reflects that the Veteran 
reported feeling a pop and pain in his right knee while playing 
baseball with his sons.  On physical examination, anterior drawer 
was 1-2+; there was no medial or lateral laxity.  X-rays showed 
extensive reconstruction of all ligament structures.

An April 2007 private medical record from Dr. G.W. reflects that 
the Veteran reinjured his right knee coaching baseball.  On 
physical examination, the right knee had grade 2 lateral 
collateral laxity with a solid endpoint.  There was slightly 
increased posterior lateral corner rotation laxity but with good 
endpoint.  Posterior cruciate laxity was grade 2: ACL had a solid 
endpoint.  The physician noted that the Veteran's examination was 
very benign.  He recommended periodic anti-inflammatories and 
cutting down on the impact/running, utilizing a brace for all 
activities, and continuing with non-impact strength training.  

An October 2007 private medical record from Dr. G.W. reflects 
that although not wearing it that day, the Veteran was still 
utilizing a brace for his right knee.  His gait was normal with 
grade 1/2 PCL laxity.  His ACL endpoint was excellent.  He had 
grade 2 plus lateral collateral laxity.  There was no medial 
collateral laxity.  The physician noted that the Veteran's right 
knee was in stable condition and that he had dramatically 
improved the right leg size and muscle tone.  

An April 2008 private medical record from Dr. G.W. reflects that 
the Veteran's gait was normal with no knee brace.  There was 
lateral collateral and posterior lateral laxity with grade 1/2 
PCL laxity.  It was noted that X-rays showed no joint space 
narrowing.  The physician indicated that the right knee condition 
remained fairly stable and he recommended that the Veteran 
utilize a knee brace for any higher-level activities.  

The report of the March 2010 VA examination reflects that the 
Veteran complained of daily right knee pain, swelling, pops and 
clicks, and giving way.  The examiner noted that an April 2007 X-
ray showed small osteophytes on the articular surface of the 
patella.  On physical examination of the right knee, the cruciate 
and collateral ligaments demonstrated 2+ laxity, the ACL 1-2+, 
and the MCL 1-2+.  There was slight atrophy of the distal 
quadriceps and calf.  There was no fatigability.  Range of motion 
was from 0 degrees on extension to 110/112 degrees on flexion 
with no additional loss with repeated testing.  The Veteran had a 
definite limp on the right side.  The physician noted that the 
Veteran's functional impairment was at least moderately severe.  
There was slight weakness, no fatigability, and definite 
incoordination/limp on the right side.  With respect to 
instability, the physician opined that this instability would at 
least be described as moderate.  



Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that "staged" 
ratings are appropriate for an increased rating claim where the 
factual findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)


 

38 C.F.R. § 4.71, Plate II (2010)

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  38 C.F.R. § 4.59 
(2010).

VA General Counsel precedent opinion has held that a separate 
rating under Diagnostic Code 5010 for traumatic arthritis was 
permitted when a veteran who was rated under Diagnostic Code 5257 
for other knee impairment (due to lateral instability or 
recurrent subluxation) also demonstrated additional disability 
with evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  

Separate ratings are also permissible for limitation of flexion 
and limitation of extension of the same joint.  VAOPGCPREC 9-2004 
(Sept. 17, 2004).  The Court has held that disabilities may be 
rated separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same disability or 
symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already rated 
under Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in 
order to obtain a separate rating for arthritis.  If the Veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional disability 
for which a rating may be assigned.  See Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).

Analysis

The Veteran has received extensive medical treatment of his right 
knee since the original injury during military service in 1996.  
He has undergone at least five surgeries to reconstruct the 
ligaments of his knee and has had extensive physical therapy.  
The residuals of the injury have generally been manifested by 
right knee pain and instability with some limitation of flexion.  

The Board notes that the Veteran reinjured his right knee in 1998 
and 2003, which resulted in additional pain and instability; 
however, the evidence indicates that it is impossible to 
meaningfully distinguish the symptoms attributable to the in-
service injury from those symptoms attributable to the 1998 and 
2003.  In this regard, the August 2004 independent medical 
examiner noted that there was no way to know whether the right 
PCL laxity was due to new or old injury.  The Board emphasizes 
that where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).   

As noted above, the Veteran filed a claim for an increased rating 
for right knee disability in November 2003.  Some of the medical 
evidence during the time period relevant to this appeal supports 
a finding of more moderate rather than severe recurrent 
subluxation or lateral instability, such as findings of slight or 
moderate instability or grade 1 or 1/2 laxity.  Dr. S.B.'s May 
2004 description of the Veteran's functional capabilities also 
supports a finding of more moderate rather than severe 
symptomatology.  The Board notes, however, that findings of grade 
2, almost grade 3, laxity in August 2004, the July 2005 
reconstructive surgery, and VA treatment records noting 
"severe" or "significant" instability, are supportive a 
higher, 30 percent rating.  Furthermore, the March 2010 VA 
examiner described the Veteran's instability as "at least 
moderate" but his overall functional impairment as "moderately 
severe".  Resolving all reasonable doubt in favor of the 
Veteran, the Board finds that a higher, 30 percent rating for 
severe recurrent subluxation or lateral instability of the right 
knee is warranted under Diagnostic Code 5257.  See 38 C.F.R. § 
4.3 (2010)

The Board, however, does not find that a separate rating is 
warranted for limitation of motion of the right knee related to 
arthritis.  Although there has been X-ray of evidence of 
arthritis (described as spurring, osteophytes, DJD of the medial 
compartment), there has been no evidence of any limitation of 
extension or evidence of flexion limited to a noncompensable 
degree under Diagnostic 5260.  Throughout the time period 
relevant to this appeal, right knee flexion has been limited to 
no worse than 90 degrees.  

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar cartilage 
(Diagnostic Code 5258), impairment of the tibia and fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 
5263).  Therefore, these diagnostic codes are inapplicable in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).

Finally, the Board has also considered whether the Veteran's 
right knee disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's service-connected right knee 
disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, with regard to the disability on appeal, 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for more severe symptoms 
than shown by the evidence during the period in question; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

A rating of 30 percent, but no greater, for service-connected 
residuals of a tear of the ACL of the right knee, subject to the 
regulations governing the award of monetary benefits.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


